internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-109076-99 date date taxpayer year one legend employee a dear this replies to your letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to make an election under sec_1_884-1 to reduce its u_s_liabilities additional information was submitted in letters dated september and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process employee a who worked alone in gathering information necessary for the preparation of taxpayer’s tax_return died suddenly because of a lengthy delay in finding a qualified replacement for employee a taxpayer was unable to timely file its u s tax_return for year one therefore taxpayer was unable to make a timely election under sec_1 e taxpayer is requesting relief to make the election under sec_1_884-1 before the failure to make the election is discovered by the irs sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i plr-109076-99 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_884-1 fixes the time to make the election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election under sec_1_884-1 to reduce its u_s_liabilities no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented it specifically should be noted that this ruling will have no effect whatsoever as to the federal_income_tax consequences relating to the late filing of taxpayer’s tax_return a copy of this ruling letter should be associated with the election this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely s allen goldstein reviewer office of the associate chief_counsel international
